[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           MARCH 15, 2012
                             No. 11-13110
                                                             JOHN LEY
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                   D.C. Docket No. 1:06-cv-01068-CAP


WILLIAM ROBINSON,

                                                           Plaintiff-Appellant,

                                  versus

UNITED STATES OF AMERICA,
SANTA ROSA COUNTY, FLORIDA,
SANTA ROSA COUNTY JAIL,
SANTA ROSA COUNTY SHERIFFS OFFICE,
JOHN DOE,
Santa Rosa County, Administrator,
et al.,

                                                        Defendants-Appellees.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________
                            (March 15, 2012)

Before HULL, PRYOR and KRAVITCH, Circuit Judges.
PER CURIAM:

       William Robinson, a federal prisoner, appeals pro se the district court’s

grant of summary judgment on his medical negligence claims brought pursuant to

the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671 et seq., against the

United States (“the government”).1 Robinson’s claims relate to the treatment he

received for his hernia and skin condition while incarcerated at the United States

Penitentiary in Atlanta. The district court granted summary judgment because

Robinson conceded he received adequate treatment for his hernia and did not

present any expert medical testimony about his skin condition. After review, we

affirm.

                 I. SUMMARY JUDGMENT ON FTCA CLAIMS

       In FTCA actions, liability is determined under the law of the state in which

the alleged negligence occurred. 28 U.S.C. § 1346(b)(1); F.D.I.C. v. Meyer, 510

U.S. 471, 478, 114 S. Ct. 996, 1001 (1994). Under Georgia law, to prove medical

negligence, the plaintiff must show: “(1) the duty inherent in the doctor-patient

relationship; (2) the breach of that duty by failing to exercise the requisite degree

of skill and care; and (3) that this failure [was] the proximate cause of the injury



       1
          There originally were 26 defendants. In a prior appeal, this Court affirmed the dismissal
of all of Robinson’s claims except these two FTCA claims against the Defendant United States.

                                                 2
sustained.” Zwiren v. Thompson, 276 Ga. 498, 499, 578 S.E.2d 862, 864 (Ga.

2003). To establish proximate cause, the plaintiff must use expert testimony

because the question of whether the alleged negligence caused the injury is

“generally one for specialized expert knowledge beyond the ken of the average

layperson.” Id. at 500, 578 S.E.2d at 865.

      Here, Robinson did not present any expert testimony. When Robinson had

difficulty obtaining a medical expert to oppose the government’s summary

judgment motion, the district court appointed pro bono counsel. The district court

then gave Robinson’s counsel time to obtain Robinson’s complete medical file and

to find a doctor that could examine Robinson and provide an expert opinion. After

interviewing Robinson and reviewing his medical records, appointed counsel

advised the district court that Robinson conceded that he had received adequate

medical treatment for his hernia and did not contest the government’s summary

judgment motion as to that hernia claim.

      After Robinson was examined by an outside dermatologist, Robinson’s

counsel filed a response opposing the government’s summary judgment motion.

Robinson’s response maintained that material issues of fact existed with respect to

his skin condition claim and that the matter should be submitted to a jury.

However, the response also advised the district court that “[i]n light of the

                                           3
opinions provided by [the dermatologist] in his oral report, Plaintiff’s counsel has

not asked for a written report and at this time has no intention of doing so,” and

that “counsel has no expert opinion evidence to submit to the Court . . . .”

      The government, on the other hand, submitted evidence, including the

declaration of Dr. Thomas Webster and medical records, that Robinson’s skin

condition was properly diagnosed as folliculitis and eczema, and not scabies as

Robinson claimed, and was properly treated with hydrocortisone cream. Although

Robinson challenges the validity of Dr. Webster’s medical opinion, he offers no

evidence in support of his conclusory claim. Contrary to Robinson’s contention,

the fact that Dr. Webster’s opinion is based on his review of Robinson’s medical

records does not render Dr. Webster’s medical opinion invalid.

      Given that Robinson did not present any expert medical evidence to

contradict the government’s expert medical evidence, the district court properly

granted summary judgment to the government on Robinson’s skin condition claim.

And, since Robinson did not oppose summary judgment as to his hernia claim and

conceded his hernia treatment was adequate, Robinson cannot challenge the

district court’s grant of summary judgment as to his hernia claim. See Doe v.

Princess Cruise Lines, Ltd., 657 F.3d 1204, 1213 (11th Cir. 2011) (explaining that

under the invited error doctrine, a party cannot challenge district court action to

                                          4
which the party agreed).2 For these reasons, we affirm the district court’s grant of

summary judgment in favor of the government on Robinson’s FTCA claims of

medical negligence.

                                  II. OTHER RULINGS

       Robinson’s appeal raises issues regarding various other rulings by district

court during the litigation. After review, we conclude that Robinson’s challenges

to the following rulings lack merit and warrant no further discussion: (1) January

13, 2009 order denying Robinson’s motion to compel discovery; (2) May 26, 2009

order granting the government’s motions for extensions of time to file its summary

judgment motion; (3) June 3, 2009 order denying Robinson’s motion for

appointment of counsel and his motion to amend his complaint; and (4) July 28,

2009 order denying Robinson’s motion for appointment of counsel.

       Robinson argues that the district court erred when it denied Robinson’s

request to appoint an expert medical witness based on a belief that it had no

authority to do so. Under Federal Rule of Evidence 706, a district court has the

       2
         To the extent Robinson argues that his pro bono appointed counsel was ineffective in
investigating his claims and responding to the summary judgment motion, this claim lacks merit
because a party in a civil action has no right to effective assistance of counsel. See Mekdeci ex
rel. Mekdeci v. Merrell Nat’l Labs., 711 F.2d 1510, 1522-23 (11th Cir. 1983). Similarly
meritless is Robinson’s claim that the district court clerk erred in refusing to file his letter
advising the district court that his appointed counsel was not communicating with him. Nothing
in the record suggests that the district court clerk’s refusal to docket the letter prejudiced
Robinson or that the letter would have affected the outcome of the case.

                                                5
discretionary power to appoint an expert witness. See Fed. R. Evid. 706(a); Steele

v. Shah, 87 F.3d 1266, 1271 (11th Cir. 1996). Although the district court was

mistaken with respect to its authority, we nonetheless find no reversible error.

       While the district court refused to appoint an expert, it appointed counsel to

assist Robinson in finding an expert. Appointed counsel found a dermatologist to

conduct an independent medical examination of Robinson. After an oral report

from the dermatologist, counsel decided not to submit a written report from the

dermatologist. Nothing in the record suggests that the outcome would have been

different had the district court appointed an expert witness, rather than appointing

counsel to find an expert witness.

       Finally, Robinson challenges the June 8, 2011 judgment in the district court

because it ordered that “the defendants recover their costs of this action.” Citing

Hughes v. Rowe, 449 U.S. 5, 15-16, 101 S. Ct. 173, 178-79 (1980), Robinson

contends that attorney’s fees should not be awarded against a pro se prisoner

unless the claims were wholly without merit, which Robinson contends his were

not.

       Robinson’s challenge to this judgment lacks merit. First, the judgment

addressed costs and not attorney’s fees. See Fed. R. Civ. P. 54(d)(1)-(2)

(permitting clerk to “tax costs on 14 days’ notice,” but requiring a motion for the

                                          6
award of attorney’s fees). Second, Robinson waived any challenge to the

judgment with respect to costs by failing to object in the district court. See Fed. R.

Civ. P 54(d)(1) (providing that district court may review clerk’s taxation of costs if

a motion is served within seven days of the required notice). In any event, the

government appears to have forgone any right to recover costs given that it has not

filed a bill of costs within thirty days as required by the Northern District of

Georgia’s Local Rule 54.1, making this issue moot.

      AFFIRMED.




                                           7